Earl Warren: Number 164, William H. Burton, appellant, versus Wilmington Parking Authority, et al. Mr. Redding?
Louis L. Redding: May it please Your Honors. William H. Burton, a resident of Wilmington, Delaware, has appealed to this Court from a decision of the Supreme Court of Delaware, sanctioning on the authority of a Delaware statute, his exclusion on the ground of race and color from a restaurant, located in a building, owned and operated by a public agency, the Wilmington Parking Authority. The Authority is created in pursuance of a Delaware statute. This statute is set forth in full in the appendix to the appellant's brief. The function of the Authority, as set out in the statute, is to plan, construct, and operate facilities for offstreet parking of automobiles. The Act declares this a public purpose for the benefit of the residents of cities, for the promotion of their health and safety and living conditions. Accordingly, the Act declares that the Authority is a public agency and is vested with the performance of essential governmental functions. Members of the Authority are appointed by the Mayor of the City. The Authority is given the power of eminent domain. Its property is declared exempt from Delaware taxation, and the revenue bonds issued by the Authority are declared exempt from Delaware taxation. The Act provides that municipalities may contribute funds to the Authority for the purchase of land upon which the parking facilities are to be erected. The site in question, located in the City of Wilmington, is an area about 178 feet by 350 feet. It is in the center of downtown Wilmington. Prior to its present use, this site had been owned by several private owners. It was purchased by the Wilmington Parking Authority from funds derived from three sources. Part of the funds, approximately $934,000, was a contribution made by the City of Wilmington. The rest of the funds were derived from the revenue bonds, the proceeds of revenue bonds of the Authority, and from a bank loan made to the Authority on the credit of the Authority. The act under which the Authority is created provides that the Authority may lease portions of the facility for commercial use, if the Authority has made a determination that such leasing is necessary to enable the Authority to carry on its public function. In the record there is the affidavit of the Chairman of the Authority, attesting that such a determination, that is, a determination that leasing Was necessary in order to enable the Authority to function, was made by the Authority.
John M. Harlan II: Leasing for a restaurant?
Louis L. Redding: Leasing for commercial purposes. The statute, sir, provides that the Authority may have power to lease part of the space in the structure for commercial purposes if the Authority has determined that the income from such leasing is necessary to enable the Authority to carry on its public function.
John M. Harlan II: Statute (Inaudible)
Louis L. Redding: The statute does not use the word "private," sir. It simply says "for commercial purposes. One of the areas of space in the facility building was leased to the appellee, Eagle. Eagle is a corporation organized under the General Corporation Law of the State of Delaware, and its lease with the Authority was for a period of twenty years, with an option to renew for ten years. And the lease, which is set forth in the record, provides that this space shall be used for a restaurant, a banquet hall, a cocktail lounge, a bar, and for no other use. The lease also provides, among other terms, that the lessee shall occupy and use the premises in accordance with all applicable laws and rules and regulations of the federal or state or municipal government. The lease is dated April 8th, 1957. There is in the record, however, an affidavit which has not been disputed by appellees that prior to the date of this lease a voluntary citizens group had discussed with the Chairman of the Authority, their interest in having a policy of racial nondiscrimination followed in the restaurant. In August 1958, the appellant Burton was refused food service in the restaurant because of his color. In a class action brought behalf of himself and other Negroes, he filed a suit in Court of Chancery of the State of Delaware against the Authority and the restaurant for a declaratory judgment that the policy racial exclusion practiced by the restaurant was in violation of the restraints of the Equal Protection Clause of the Fourteenth Amendment, and for an injunction to restrain his discriminatory exclusion from the restaurant. The defendants, the Authority and Eagle, filed separate answers. The Authority said, in its answer, that it had no power under its lease or under any federal or state law to control its lessee and the lessee also said that it was not controlled by the Authority. Both of them, both answers, stated that Eagle operated as a private entrepreneur and both of them pleaded the statute which is here in question. They set the statute out in their answers. It is Title 24 of the Delaware Code, Section 1501 and they said in their answers that, on the basis of this statute, they were entitled to exclude the plaintiff, the appellant here. I should like to call Your Honors' attention to this statute which we have set out in full at page three of appellants' brief appendix. It provides that no keeper of an inn, tavern, hotel, or restaurant or other place of public entertainment or refreshment of travelers, guests or customers, shall be obliged by law to furnish entertainment or refreshment to persons whose reception or entertainment by him would be offensive to the major part of his customers and would injure his business. It defines customers as including all who have occasion for entertainment or refreshment. I might say that although both answers pleaded the statute, neither answer contained an averment, a direct averment, that the plaintiff had been found offensive to a major part of the customers, or that the business of the restaurant had been in any way impaired. After filing the answers, the defendants moved for summary judgment. They again pleaded the statute and claimed that under the statute, they had a right to exclude the plaintiff on the ground of color.
Potter Stewart: Mr. Redding, we don't know the –
Louis L. Redding: Yes sir.
Potter Stewart: -- circumstances under which this person was denied the right to do business with the restaurant, except that it was, by stipu -- or conceded, because of his race, is that right?
Louis L. Redding: I was about to come to that point. They did file, both defendants filed sir, motions for summary judgment. There was at that point an unresolved issue of fact. Their answers had not been responsive on the allegation contained in the complaint that he had been refused service because of his race and color. The court, of course, could not decide this matter with that issue of fact remaining unresolved. The appellee, Eagle, then moved to amend its answer, and that answer is contained in the record and in that amendment it admitted that the only reason for refusal of service to the plaintiff here was his race, color, and ancestry. This was spelled out specifically in the amended answer.
Potter Stewart: There was never any -- there was still no allegation within the statutory words, that his --
Louis L. Redding: There was still no alle—
Potter Stewart: -- presence would be offensive to the major part of –
Louis L. Redding: There was still no allegation, sir, of offensive-ness to the major part of the customers of the restaurant, or injury to business.
Potter Stewart: Or any allegation of in fact -- of any disorderly conduct or anything like that?
Louis L. Redding: Nothing of that sort, sir. The only, the only ground upon which his exclusion was defended was the sole ground of ancestry, color, race. After the omission had been repaired by the --
William J. Brennan, Jr.: (Inaudible)
Louis L. Redding: Sir?
William J. Brennan, Jr.: We should take it then that the Delaware courts interpreting this statute as a defense, merely on the ground of color?
Louis L. Redding: That is correct, sir. We were coming to that, sir.
William J. Brennan, Jr.: The case is before us on that interpretation of the statute?
Louis L. Redding: That is correct, sir. That is, in the context in which this matter comes up, this is the only thing that can be inferred. The trial court, after the omission was repaired by the filing of an amended answer, heard arguments in the matter and received briefs, of course, first and after briefs had been filed and oral argument had been had, the trial court requested the plaintiffs' counsel to file a motion for summary judgment. This was done, and two days later the trial court handed down its opinion which is, of course, part of the record, in which it decided that because the rentals constitute a substantial and integral part of the means devised to finance this vital public facility, and those are the words used by the trial court, it was incumbent upon the Authority to make leases which would require the tenant to carry out the Authority's constitutional duty not to deny the Delawareans the equal protection of the laws. The Authority, although -- although the Authority and Eagle defended on the ground of the statute in part, because the vice chancellor felt that there was state action in the operation of this restaurant, he found it unnecessary to consider the statute and he indicated in his opinion that it was unnecessary to consider the validity of the statute. The defendants appealed to the Supreme Court of Delaware, and it was there pointed out in briefs and oral argument that there had been no proof as to the elements of offense, an injury to business. And they took the same position, the Authority there took the position before the Supreme Court which it had taken before the trial court, and that was that they did not need to offer proof that plaintiff, as a Negro, was offensive, that it was a notorious fact that, being a Negro he was offensive and that the court could, in the language of the Authority in its brief, "The court could resort to a judicial shortcut and take judicial notice of the fact that persons of a certain class, meaning Negroes the class to which the plaintiff belonged, "were per se offensive," was the language used in the brief of the Authority. In spite of the absence of any evidence as to offensiveness and injury to business, the Supreme Court validated this interpretation which the Authority insisted upon. It held that Eagle was acting in a purely private capacity and that under the statute it was not required to serve the appellant. Accordingly, the Supreme Court of Delaware reversed the vice chancellor. Now, it is appellant's position that this Court has jurisdiction of this appeal because the Supreme Court of Delaware has construed and applied the statute to authorize appellant's exclusion on the ground of race from this restaurant, and that this application of the statute has been made in spite of the challenge made to the statute on constitutional grounds by the appellant. We'd first like to point out that it's clear that exclusion of appellant as a Negro is not within the express terms of the statute. We think that if it had been, there could be no question, but that this statute would violate equal protection. This, of course, would be in accordance with rules which have been recognized by this Court in a number of cases. I call Your Honors' attention to the expression of the Court in the Hirabayashi case, in which the Court said that distinctions between citizens solely because of ancestry are, by their very nature, odious to a free people whose institutions are founded upon the doctrine of equality. The same type of expression was given by this Court a year later in 1944 in the Korematsu case, in which it was stated that it should be noted, to begin with, that all legal restrictions which curtail the civil rights of a single racial group are immediately suspect. On the basis of the war emergency with which both the Hirahavashi and the Korematsu cases dealt, and the necessity of protecting the country against sabotage and espionage, the Court did permit racial distinctions to be made with respect to a curfew order and relocation camps in these cases. But the Court specifically said that it would require exceptional circumstances for race to be considered a factor, a constitutional factor, but the racial distinction here does not derive from anything expressly stated in the statute. It comes from the judicial action, this from the meaning the court below read into a statute which on its face is ethnically neutral, silent, and from the effects given the statute as so interpreted.
John M. Harlan II: (Inaudible)
Louis L. Redding: The paragraph next to the last, did you say, sir?
John M. Harlan II: (Inaudible)
Louis L. Redding: It was --
John M. Harlan II: (Inaudible)
Louis L. Redding: Sir, the court said that at common law, apparently the court here meant that at common law a restaurant, in contradistinction to an inn or a tavern, could exclude individuals, or anybody --
John M. Harlan II: Anybody.
Louis L. Redding: But I think -- we think, sir, that this is an entirely different thing from the courts giving sanction to a common law discrimination which is based on the ground of color.
John M. Harlan II: (Inaudible)
Louis L. Redding: That is that the court was --
John M. Harlan II: The common law argument is that the restaurant (Inaudible)
Louis L. Redding: That is correct, sir.
John M. Harlan II: (Inaudible)
Louis L. Redding: Well, it's in the context, sir, in which the case comes up. The reliance of the defendants here was placed on the statute.
John M. Harlan II: (Inaudible)
Louis L. Redding: Well, we think the opinion validates the statute itself, sir. And even if it were a common law principle, we think that the Court could not give effect, against the constitutional objection made to it, to a common law principle which permits discrimination upon the basis of race.
Hugo L. Black: It's now a statute.
Louis L. Redding: It is not –
Hugo L. Black: What was under the common law, permitted by the common law, is now permitted by the statute.
Louis L. Redding: We would say that the common law has simply been superseded completely by the statute. The common law no longer has any force or effect.
Hugo L. Black: Well, was this man excluded, according to the record, because they -- on the basis that they could exclude anybody they wanted to, or did they exclude him because he was colored?
Louis L. Redding: He was excluded, sir, because of his race, not on the --
Hugo L. Black: Was that agreed?
Louis L. Redding: Sir?
Hugo L. Black: Is that agreed between you?
Louis L. Redding: Well, it's set forth in the amended answer filed by Eagle here. Later they argued that they could exclude anybody they wanted to, but in their answer which they filed they stated that the plaintiff was excluded solely upon the basis of race or color.
Hugo L. Black: Suppose they're permitted to (Inaudible) assume inquiry was based on (Inaudible) suppose the law does permit them to exclude anybody they want to.
Louis L. Redding: Yes, sir.
Hugo L. Black: Does that mean that they can constitutionally exclude somebody wholly because of his color?
Louis L. Redding: It is our position that they cannot, sir,
John M. Harlan II: But you don't have to give any reason for (Inaudible)
Louis L. Redding: Well, I would say that they're bound by the reason they have given, and that this gives us a basis to make the constitutional objection we seek to make here.
William J. Brennan, Jr.: But may --
Louis L. Redding: Here they gave a reason.
William J. Brennan, Jr.: Are you relying on this statute alone, or rather the reliance of the defendants on this statute alone, for your state action point?
Louis L. Redding: Oh, no, sir.
William J. Brennan, Jr.: In other words, you're not suggesting that where this a private restaurant, unrelated to the Parking Authority.
Louis L. Redding: Oh, no sir, no sir. Our brief develops both points.
William J. Brennan, Jr.: Well, that's what I supposed.
Louis L. Redding: Yes sir. In other words, we have filed an appeal here because we think that the Court's opinion, even though it may not explicit say so, does give validity, that is the effect of what the court has done here is to give validity to this statute. And –
William J. Brennan, Jr.: You say that in the context of a restaurant in a building built with the public funds.
Louis L. Redding: Well, that's --
William J. Brennan, Jr.: You might make the same argument if we were dealing with a department store where there had been an exclusion from a restaurant and reliance on this statute, but that's not this case.
Louis L. Redding: That is not this case.
Hugo L. Black: Did the Delaware court refer to the case of Derrington against Plummer in the Fifth Circuit?
Louis L. Redding: It did, sir, and sought to distinguish it.
Hugo L. Black: On what basis? There was an exclusion from a restaurant, the court had (Inaudible)
John M. Harlan II: (Inaudible)
Louis L. Redding: Well, it had equipped, yes, it had equipped it for public use, sir, but --
John M. Harlan II: (Inaudible)
Louis L. Redding: That is correct, sir. That is, the leasing here is an essential part of the ability of the public agency to carry on its public function. Without the leasing, the agency could not serve the public purpose that the statute contemplated it should serve.
Byron R. White: (Inaudible)
Louis L. Redding: Well, I think the legislature recognized that such a leasing would be an impermissible one, and it limited the type of leasing in which it might engage to leasing for commercial purposes.
Byron R. White: Well, the purpose for that, the purpose for the lease (Inaudible)
Louis L. Redding: Yes, it's my understanding that the lessee was to use the leased premises for commercial purposes.
Hugo L. Black: Who paid for this parking authority?
Louis L. Redding: Sir?
Hugo L. Black: Who paid for this parking authority?
Louis L. Redding: Who paid for it?
Hugo L. Black: Yes, whose was it?
Louis L. Redding: I already indicated-
Hugo L. Black: What was it, a park?
Louis L. Redding: Sir?
Hugo L. Black: What is the whole thing?
Louis L. Redding: It is a structure.
Hugo L. Black: Just one structure?
Louis L. Redding: A structure which contains about 61 percent of the area which is devoted to the parking of automobiles. About 39 percent of the area is devoted to commercial lessees
Hugo L. Black: Whose money paid for the whole thing?
Louis L. Redding: The entire structure was paid for by public funds
Hugo L. Black: Taxpayers? The City of Wilmington contributed at one time $934,000, at another time $1,822,000. Some of the funds came from proceeds of the sale of revenue bonds, so that the entire financing was derived from public funds.
Hugo L. Black: But suppose this lease fails -- the lessee failed to carry on properly and they lost money, who lost the money, taxpayers or –
Louis L. Redding: Well, insofar, insofar as the lessee was unable to pay the rent, the Authority would lose the money.
William J. Brennan, Jr.: Mr. Redding, are some of these other -- there are other commercial leases, I take it?
Louis L. Redding: Yes, there are, sir.
William J. Brennan, Jr.: What for, (Inaudible) stores and that sort of --
Louis L. Redding: Well, there is a bookstore, a jeweler's retail store. There was a food store, a retail food store.
William J. Brennan, Jr.: Now, let's take the jewelry store. Suppose there had been a refusal to accept the trade of a Negro solely on the ground that he was a Negro. The statute which was relied upon as a defense here, 1501, wouldn't apply, but would you be here on such a case?
Louis L. Redding: I would certainly not. We would not be here talking about the statute.
William J. Brennan, Jr.: You wouldn't be here talking about 1501 because that does not give a defense.
Louis L. Redding: That is correct.
William J. Brennan, Jr.: That would not be a defense.
Louis L. Redding: That would not be an applicable defense for that type of business, but we would be here on the state action aspect of this case.
Potter Stewart: You wouldn't, as a technical matter, be here on an appeal.
Louis L. Redding: We would be here on --
Potter Stewart: You would hope to –
Louis L. Redding: -- an application certiorari and we have asked of this Court, if this Court considers that appeal does not lie, that the matter —
Potter Stewart: I just said it as a clarification.
Louis L. Redding: -- should be considered on certiorari.
Felix Frankfurter: The position you were urging here, you would urge if somebody went into the bookstore --
Louis L. Redding: I would, sir.
Felix Frankfurter: -- and wanted to get Mr. Caton's 'The History of the Civil War' or whatever it is, and they said, thank you very much. You're a nice man, but your color is black, or your religion is Catholic or Jewish or you're agnostic. Wouldn't you be here?
Louis L. Redding: We would be here, sir, but the statute would not be involved.
Felix Frankfurter: Alright. I know, but the constitutional proposition you're urging --
Louis L. Redding: It is the same.
Felix Frankfurter: -- is that this is, this has, as it were, a constitutional public easement which gives every American citizen who hasn't something against him the right of access and the right of participating in what they offer.
Louis L. Redding: That is correct.
Felix Frankfurter: Isn't that it? Isn't that your position?
Louis L. Redding: That is-well, that's part of our position. The rest of our position is that this Court having, the Delaware Supreme Court having construed this statute to authorize the exclusion of this plaintiff on the ground of his color, also entitles us to be here.
Felix Frankfurter: The statute falls.
Louis L. Redding: Yes, sir.
Felix Frankfurter: Because of the construction placed upon it by the Delaware Supreme Court, but the claim is that the vice is that this is an unconstitutional discrimination.
Louis L. Redding: That is correct, sir.
Felix Frankfurter: It doesn't make any difference whether it's a restaurant or an inn or a bookshop or whatnot.
Louis L. Redding: That is our position, sir. I had – I had intended Your Honors to point out that even if the statute on its face were valid, that is, if it did -- could validly permit the exclusion of persons who were offensive to the major part the customers, that this type of test would have to be employed by the business here. Instead of employing the test here, the court indulged in a presumption and we say that this, the fact presumed has absolutely no relationship to the fact proved. The only thing proved here was that the plaintiff was a Negro. There is no rational connection between his being a Negro and his being offensive. We might also say that his offensiveness could not have been proven under the statute if the court had relied upon evidence which is in the record. In the record, there are affidavits which were introduced on behalf of the plaintiff showing that similar places in Wilmington community do not exclude persons on the ground of color. The Delaware Supreme Court here in reversing the chancellor held that there was no state action, that there was only private action which was immune from the Fourteenth Amendment and this opinion is founded on three grounds. We'd like to examine each of these grounds. First the court said that the establishment of a restaurant in his facility was a happenstance, and that the restaurant was not intended as a service to the public using the parking facility that the only interest of the Authority was in obtaining income from rent. The answer to that seems to be that there is no evidence one way or another as to whether or not the location of the restaurant in the Authority was a happenstance. This matter was decided on summary judgment and there was no evidence as to how the restaurant, rather than something else, happened to be located there. But we say that, more important than this ground that the Supreme Court used, was the interest of the Authority in obtaining rental income. And this interest was completely coextensive with the interest of the Authority in performing its public function, that it could not have performed its public function if there had not been this rental income.
Felix Frankfurter: The result may be the same, but there is a distinction argumentatively or in reasoning, between a restaurant as a facility for those who park, which the State itself is furnishing, namely facilities for parking, the State didn't regard, didn't deem a restaurant for its parkees or its customers, in making this lease, it made this lease in order to get money, not to furnish food, isn't that correct?
Louis L. Redding: We don't know, sir. As I say, this matter was decided on summary judgment. Had the matter gone to trial, we would have had an opportunity to find out exactly --
Felix Frankfurter: But if that were decisive, Mr. Redding, if that were a decisive difference, and I'm not saying it is or it isn't or it is, then if your court didn't find or put the burden on you of showing the contrary, that would be a kind of a local question that we wouldn't be reviewing here, I should think.
Louis L. Redding: Yes, I see –
Felix Frankfurter: So I think you have to go farther and say, as you do say, that it doesn't make any difference whether the lease was for money or the lease was to supply food, as it was suggested in the Boynton case, and that the food was part of service for which it was in business. What you're saying is that it's leasing in order to have money to carry out its public function, and therefore the State is entangled in it.
Louis L. Redding: That is correct.
Hugo L. Black: Are there any restaurants in your public parks run by concessionaires?
Louis L. Redding: I am not aware that there are, sir. I might say that the public parks, as they are operated, do not follow a policy of racial discrimination. Our position here, sir, is that, as I have said, this Court has interpreted a statute to permit the exclusion of the plaintiff here on the ground of race; and this, we think, is in violation of the Equal Protection Clause of the Fourteenth Amendment. In addition to that, we say that the identity between the lessee and the lessor here is so close that the restraints of the Constitution should apply not only to the lessor -- to the lessee, just as they do to the lessor. For these reasons we think that the opinion below should be reversed.
Earl Warren: Mr. Solicitor General?
Archibald Cox: May it please the Court? The United States filed a brief, and has obtained leave to participate in the oral argument in this case on the merits, because it involves the constitutional rights of a large number of citizens, and also because of the interest of the United States as a major property owner.
William O. Douglas: Is there a brief beyond this memorandum?
Archibald Cox: No, that's the only one, Mr. Justice.
William O. Douglas: That's the only one.
Archibald Cox: Yes. Our position is that, whatever may be the rule with respect to discrimination by a private enterprise upon privately owned property, the denial of equal protection upon racial grounds in a restaurant otherwise open to the general public on state-owned property, indeed in a state building, under the circumstances of this case, results in unconstitutional discrimination violating the Fourteenth Amendment. I think I should say that my argument would be the same even if the statute were not in the case, perhaps somewhat unlike Mr. Redding and it seems to me that although I do not think that we ought to take part in a discussion of whether appeal is a proper remedy, in all candor it seems to me that to entertain my argument, the Court would probably have to grant the request that the appeal be treated as a request for certiorari under 28 U.S. Code 1257.
William J. Brennan, Jr.: Well, 1 gather, Mr. Solicitor General, this would be your argument if we were dealing here with a jewelry store or the --
Archibald Cox: Well, I will distinguish a little later between a -- I suggest a possible distinction between a jewelry store and a restaurant which is open to the public except for this racial discrimination, but except for that point, which I will develop a little later, what you say is quite right. The Wilmington Parking Authority is admittedly a state agency. It's also common ground, as I read the opinion below and the briefs in this case, that if the Authority operated the Eagle Coffee Shop on these premises, any discrimination based upon race or color would violate petitioner's constitutional rights. Consequently, the only question here is whether the guarantees of the Fourteenth Amendment are nullified or perhaps I should say "dropped out of the case" because the State has leased the restaurant to a private enterprise rather than operating it directly.
Felix Frankfurter: The Delaware court makes a still nicer distinction between not merely a state-operated facility, but a facility leased but as part of the operation, as it were, the totality. In other words, the cafeteria in this building, which is open for lawyers who have business before the Court, is deemed to be a facility in connection with this Court.
Archibald Cox: I would put the, what I understand to be the holding of the state court, just a little bit differently, although I believe you're getting at the same point that I'm about to make. As I understand the court below and the respondents' argument, they say first, that Eagle is not a state agent and second, that Eagle is not performing a state function. That is to say, that the State had no particular interest, so far as the evidence shows, one way or the other in whether there was a restaurant there. Whereas I take it that the government does have some interest in its public building in there being eating facilities and equally has some interest in this Court.
Felix Frankfurter: I had in mind the way they distinguished the Derrington case, a restaurant in a courthouse.
Archibald Cox: Yes. I would say that it's a state function, using it in a broad sense, not in the sense of a governmental power.
Charles E. Whittaker: Mr. Solicitor, do I understand you to contend here that the Authority leased a restaurant or did it merely lease space in a building?
Archibald Cox: It leased space in a building, to a restauranteur and I meant to refer to the space, rather than to the restaurant company. No, there was no interest. I think we must concede, on the State's part in having a restaurant and we do concede, first, that this was a private enterprise, and second, that the State had no particular interest in there being eating facilities. Nevertheless, conceding that much, we think that the conclusion that the state courts drew does not follow. In our opinion the Parking Authority was still sufficiently involved to say that the discrimination was the result of state action within the meaning of the Fourteenth Amendment. Later in my argument I will detail the points of contact or involvement, beginning particularly with the fact that this was a State owned building. It's enough I think, for present purposes to say that the cumulative effect of those points of contact or participation can best be summarized by saying that the State is operating this building, in the words of the Delaware Supreme Court in an earlier case, "as a single self-sustaining governmental unit." In other words, it's bound together and it's suffused by a governmental character and it is doing that without according its citizens equality of treatment. I would like first to say a few words about the general standard of state action or state participation. When the framers of the Fourteenth Amendment declared that no state shall deprive any person of life, liberty, or property without due process of law, and that no state should deny the equal protection of the laws, they prescribed every form and degree of state activity. Legislative, judicial, or executive action may, of course, all violate the Fourteenth Amendment. Even the action of state officials acting outside the scope of their authority may violate the Fourteenth Amendment. If discrimination occurs in the management of property or the performance of either proprietary or governmental functions, in the old phrase, again, the Fourteenth Amendment is called into play. As this Court said in the Arkansas school case, Cooper and Aaron, for the purposes of applying the Fourteenth Amendment to public education, there is state action where there is state participation through any arrangement, management, funds, or property. There are two further points I would like to make with reference to the test of state participation. One I think really goes to the root of this case. It's particularly important to note that state action and private action leading to racial discrimination should not be viewed as if they were mutually exclusive causes, and that either one or the other must be responsible, but not both. Quite the contrary I think is true, and this is well illustrated by the present case. Here plainly there is discrimination by a private person, the restaurant and we don't contend that that is the action of a state agency, but the fact that the action of the restaurant is one cause of the wrong does not exculpate the State if the State's activities are also a substantial contributing factor. The Court's decisions make it abundantly clear that the Fourteenth Amendment is brought into play when the discrimination results, as it does here we think, from a concurrence of state and private activities. And the other point that I would want to emphasize in this connection is that it is not necessary that the decision to discriminate, the decision to discriminate be made by the State. Shelley and Kraemer seems to me to illustrate both those points. The racial covenants were in private contracts. The discrimination resulted from a concurrence of the private contract and the state action. In the Girard Trust case --
William O. Douglas: But the state action there was the court's--
Archibald Cox: There it was court action.
William O. Douglas: Court action!
Archibald Cox: But I think -- I suggest that the point still is that it took the concurrence of two and so that this goes back to my earlier point that private action and state action what may be concurrent causes and the State still responsible. And in the Girard Trust Company, the initiation of this discrimination came from the will of Stephen Girard and the State, the City indeed, acted in scarcely more than a ministerial capacity. In both cases the Fourteenth Amendment was applied, despite the concurrence of the two forms of action. In other words, we think that state action implies no particular formula. If the wrong is done solely by one private citizen to another then of course under the Civil Rights Cases the Fourteenth Amendment does not come into play. On the other hand if the activities or authority of the State cause or contribute to the unjust discrimination, even though they're not the sole cause, then it seems to us that the Fourteenth Amendment is violated In other words, the question is one of judgment and degree and the standard is a pragmatic one. I come now to the elements of state participation in this particular case. The first and major element of state participation is its ownership of the property on which the discrimination occurred. This was property held by the Authority for the benefit of all the people of Delaware equally. Yet it's used, in both a literal and a legal sense, as the very foundation of unequal treatment. If the Fourteenth Amendment means anything at all, surely it means that all citizens shall stand alike in their relation to their government, regardless of race or color. When the petitioners went on o property held by their government for public purposes, open to the general public, they were denied equal treatment solely because they were Negroes. No one looking at the problem with any human understanding, I submit, could take the view that they stood before the State of Delaware, in this building owned by the State of Delaware, on an equal plane with all other citizens. And I think it is also fair to say that the feelings of a sensitive man discriminated against in this fashion in this restaurant would be quite different from the feelings of a man in a private restaurant on property which is entirely privately owned. He could not, in other words, escape the fact that here he was in a relation to his government, and yet was denied the equality of treatment. The second significant point of state contact in my judgment is that these premises are physically an integral part of a building, the greater part of which is currently occupied by the State for public purposes.
Earl Warren: We'll recess now.